Name: Commission Regulation (EEC) No 665/86 of 7 March 1986 amending Regulation (EEC) No 262/79 in regard to the requirements on stigmasterol in concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  agri-foodstuffs;  food technology;  marketing
 Date Published: nan

 No L 66/38 8 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 665/86 of 7 March 1986 amending Regulation (EEC) No 262/79 in regard to the requirements on stigmasterol in concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Annex I of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 3826/85 (4), specifies the products to be incorporated in the butter or concen ­ trated butter to be processed ; whereas in the light of experience the maximum sitosterol content of the stig ­ masterol should be adjusted ; whereas in view of the changes made in certain provisions of the said Regulation the headings of Annexes I , II and III thereto should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 Regulation (EEC) No 262/79 is amended as follows : 1 . The headings of Annexes I , II and III , including the references given in brackets, are replaced by the fol ­ lowing headings : ANNEX I Products to be incorporated per tonne of concentrated butter (first indent of Article 5 (2)) or of butter (Article 10 a)', ANNEX II Products to be incorporated per tonne of concentrated butter (second indent of Article 5 2))', Article III Products to be incorporated per tonne of concentrated butter (third indent of Article 5 (2))'. 2. The words '4 % sitosterol ' appearing in points I, II, III, IV and V of Annex I are replaced by '6 % sitosterol'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 41 , 16 . 2. 1979, p. 1 . ( «) OJ No L 371 , 31 . 12. 1985, p. 1 .